internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-103867-00 cc ita b5 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend taxpayer purchaser a purchaser b company a company b escrow a escrow b bank a bank b date date date date date date date year year year dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret u issues whether taxpayer is entitled to deduct a dollar_figurec repayment made by taxpayer of a portion of a tax sharing payment received by taxpayer in connection with the sale of its losses whether taxpayer is entitled to deduct a dollar_figured payment of interest made by taxpayer in connection with the sale of its losses conclusions taxpayer is not entitled to deduct the repayment of dollar_figurec because the tax sharing payment was not previously included in income taxpayer is entitled to deduct the interest payment of dollar_figured under sec_163 of the internal_revenue_code facts taxpayer is an alaska native regional corporation formed under the alaska native claims settlement act of ancsa p l 85_stat_688 under the terms of various legislative acts taxpayer and other alaska native corporations were effectively able to sell their losses and unused tax_credits to purchasing corporations the purpose of these provisions was to financially benefit those native corporations with losses and credits the sale of these losses and credits could be accomplished by allowing a native_corporation to file a consolidated_return with a subsidiary-member which was initially formed by the purchasing_corporation the subsidiary-member had been assigned income by the purchasing_corporation the assigned income could be offset by the losses and credits of the native_corporation additionally the native_corporation would be paid for the losses and credits used based on the purchasing corporation’s tax savings see generally b of the tax_reform_act_of_1984 vol c b e of the tax_reform_act_of_1986 vol c b and sec_5021 of the technical_and_miscellaneous_revenue_act_of_1988 c b the sale of taxpayer’s losses taxpayer entered into transactions with purchaser a and purchaser b for the sale of its losses the terms of the loss sale to purchaser a are contained in an agreement dated date the sale of taxpayer’s losses to purchaser a was accomplished by means of a transitory subsidiary formed by purchaser a called company a company a was transferred to taxpayer and filed a consolidated_return with taxpayer purchaser a assigned to company a income equal to the amount of taxpayer’s losses being purchased dollar_figuree the assigned income of dollar_figuree was included in taxable_income on the consolidated_return thus the use of the consolidated_return allowed taxpayer’s tax loss to be used to offset what was purchaser a’s taxable gain separate from the assigned income conveyed through company a purchaser a paid taxpayer a tax sharing payment of u cents for each one dollar of losses required to offset the amount of income assigned by purchaser a to company a based on the assigned income of dollar_figuree the tax sharing payment due taxpayer from purchaser a was dollar_figuref taxpayer received dollar_figureg at closing in year and the balance in year payable dollar_figureh cash and dollar_figurei to escrow a maintained at bank a taxpayer included these tax_sharing_payments in book income for financial statement purposes but did not include the tax_sharing_payments in income for federal_income_tax purposes the sale of taxpayer’s losses to purchaser b was similar to the sale to purchaser a the sale of taxpayer’s losses to purchaser b was accomplished by means of a transitory subsidiary formed by purchaser b called company b company b was transferred to taxpayer and filed a consolidated_return with taxpayer purchaser b assigned to company b income equal to the amount of taxpayer’s losses being purchased dollar_figurej the assigned income of dollar_figurej was included in taxable_income on the consolidated_return thus the use of the consolidated_return allowed taxpayer’s tax loss to be used to offset what was purchaser b’s taxable gain separate from the assigned income conveyed through company b purchaser b paid taxpayer a tax sharing payment of u cents for each one dollar of losses required to offset the amount of income assigned by purchaser b to company b based on the assigned income of dollar_figurej the tax sharing payment due taxpayer from purchaser b was dollar_figurek taxpayer received dollar_figurel at closing in year and the balance in year payable dollar_figurem cash and dollar_figuren to escrow b maintained at bank b taxpayer included these tax_sharing_payments in book income for financial statement purposes but did not include the tax_sharing_payments in income for federal_income_tax purposes in each case the purchaser required taxpayer to establish an escrow account to hold a portion of the sales_price as security against certain contingencies including potential income_tax_liability taxpayer was to receive the interest_income from the escrow accounts and taxpayer reported the interest_income annually for income_tax purposes the agreements provided that the net balances in each of the escrow accounts would be distributed between taxpayer and the respective purchasers after there was a final_determination the final_determination was defined as occurring after the date of a taxpayer return determination which was defined as the earlier of the execution of a closing_agreement as defined in sec_7121 by taxpayer and the service or the last to occur of a the expiration of the applicable statute_of_limitations or b if any administrative or judicial proceeding was commenced prior to the expiration of the applicable statute_of_limitations the earlier of i the entry of a final and unappealable decision by any court of competent jurisdiction or ii the execution by taxpayer and the irs of a final and binding settlement agreement addressing each and all such matters both the agreement with purchaser a and the agreement with purchaser b contained this language during the process of selling some of its losses taxpayer requested private letter rulings from the internal_revenue_service the letter_ruling regarding purchaser a was dated date the letter_ruling regarding purchaser b was dated date the letter rulings dealt with various aspects of the consolidated structure to be used by taxpayer to sell its losses the letter rulings provide in relevant part that once company a or company b has included in its earnings_and_profits the assigned income from the purchasers distributions from company a or company b to taxpayer are not an additional item_of_income to taxpayer because the distributions represent amounts previously included in taxpayer group’s earnings_and_profits the letter rulings do not address how taxpayer’s group should treat the receipt of the tax_sharing_payments at issue in this technical_advice_memorandum the previous examination and its resolution the irs examined taxpayer’s returns for year and year and challenged the depletion deductions of various oil_and_gas producing properties claimed by taxpayer the adjustment of these claimed deductions resulted in a corresponding adjustment reducing the losses available for sale by taxpayer to the purchasers this in turn resulted in a reduction in the amount of income that the purchasers could assign to company a and company b since the assigned income was limited to the available losses of taxpayer under the agreements the reduction in assigned income created a situation where the excess assigned income would spring back to the purchasers the agreements also provided that if the irs determined that taxpayer's losses were less than originally filed so that there was an excess of assigned income then taxpayer was required to reimburse the purchaser u cents for every one dollar of excess assigned income plus interest at the overpayment rate for federal_income_tax under sec_6611 and sec_6621 the examination of taxpayer’s year tax_return was resolved on date when taxpayer and the irs executed a closing_agreement under the terms of the closing_agreement the amount of excess assigned income includible on the consolidated federal_income_tax returns covering year was dollar_figureo for purchaser a and dollar_figurep for purchaser b the closing_agreement required taxpayer to reduce by dollar_figureq the amount of assigned income reported on its consolidated federal_income_tax return for year the closing_agreement also clarified the amount of net_operating_loss_carryover available to taxpayer however the closing_agreement did not address if taxpayer would have any additional income or deductions as a result of the closing_agreement the disbursements from the trust account by a letter dated date taxpayer requested the trustees of escrow a to close and disburse the funds purchaser a received dollar_figurer including interest from escrow a and taxpayer received the remainder by a letter dated date taxpayer requested the trustees of escrow b to close and disburse the funds purchaser b received dollar_figures including interest from escrow b and taxpayer received the remainder on its original year income_tax return taxpayer included in taxable_income the assigned income from company a and company b however taxpayer did not include the tax_sharing_payments of dollar_figuref from purchaser a and dollar_figurek from purchaser b in taxable_income although it did include the tax_sharing_payments in book income for financial statement purposes taxpayer also included in taxable_income the interest_income it earned on the portion of the tax_sharing_payments held in escrow a and escrow b the dollar_figurer and dollar_figures paid to purchaser a and purchaser b respectively were deducted by taxpayer on its year tax_return the deductions totaling dollar_figuret were claimed as sec_162 contract payment of dollar_figurec and as interest_expense of dollar_figured law and analysis sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in 394_us_678 the united_states supreme court held that a taxpayer is not entitled to a deduction under either sec_162 or sec_165 upon the repayment of any amount which previously was not taxed in skelly oil the taxpayer was a natural_gas producer that made refunds to customers who had been overcharged in earlier years the taxpayer sought to deduct the full amount of the refunds during the earlier years the taxpayer included the full amount of the overcharges in gross_income but in accordance with applicable provisions of the code properly deducted of the receipts to compensate for the depletion of the natural_resources from which the income was derived the court stated that as a result of the depletion_allowance the taxpayer in essence had been taxed on only of its gross_receipts the remaining of the income in reality had been tax exempt permitting a deduction only for the of the refunded payments that had been previously taxed the court stated that it cannot believe that congress intended to give taxpayers a deduction for refunding money that was not taxed when received u s pincite permitting a deduction for the return of previously untaxed amounts the court noted would confer upon the taxpayer the practical equivalent of a double deduction a result that would be both inequitable and contrary to sound principles of tax law u s pincite see also 712_f2d_281 7th cir no deduction allowed for repayment of sick_pay and unemployment benefits because the amounts were not subject_to taxation when received 449_f2d_402 ct_cl deduction allowed for only percent of the repayment amount because the percent dividends received deduction applied in the year the funds were originally received buras v commissioner t c memo no deduction allowed for repayment of item improperly excluded from income in the year received skelly oil controls the tax_determination at issue and unequivocally precludes the taxpayer’s ability to claim a deduction for the return of amounts not previously taxed regardless of the reason for or the correctness of not reporting the amounts in income thus for purposes of this technical_advice request we need not consider whether the tax_sharing_payments of dollar_figuref from purchaser a and dollar_figurek from purchaser b were properly not included in taxpayer’s income regardless of the reason taxpayer did not include the tax_sharing_payments in an income_tax return as income as the courts consistently have held permitting a deduction for the repayment of an amount that was not previously taxed would effectively provide taxpayer with a double deduction regardless of the reason for or the propriety of not reporting the amount in income doing so would be both inappropriate and contrary to sound principles of tax law skelly oil u s pincite in responding to the service’s position taxpayer has asserted that the tax_sharing_payments of dollar_figuref from purchaser a and dollar_figurek from purchaser b were conveyed by the purchasers as part of the income assigned by them to company a and b respectively and thus were included in the taxpayer group’s consolidated_return for each transaction as a result taxpayer argues the dollar_figuref and dollar_figurek payments were in fact reported as income and therefore a deduction is appropriate under skelly oil we disagree taxpayer has not demonstrated either in its written submissions or during its conferences with the national_office that the parties intended nor in fact provided anything other than the payment of consideration of dollar_figuref in the case of purchaser a and dollar_figurek in the case of purchaser b in exchange for taxpayer’s agreement to sell a separately_stated amount of tax losses using income assigned to company a and company b and eliminated on the taxpayer group’s consolidated_return for each transaction as the mechanism for selling the losses on the facts provided we believe dollar_figuref was the purchase_price for the sale to purchaser a and dollar_figurek was the purchase_price for the sale to purchaser b in each case these purchase_price payments were wholly distinct from the asset being sold taxpayer’s losses because neither purchase_price was ever included in taxpayer’s taxable_income taxpayer’s return of a portion of the purchase_price to each purchaser may not be deducted taxpayer contends however that the private letter rulings it received supports its argument that the tax_sharing_payments received from the purchasers were included in its gross_income as part of the income assigned by purchaser a to company a and by purchaser b to company b taxpayer reads the private letter rulings as stating that the tax_sharing_payments were not income to taxpayer because the tax_sharing_payments were part of the income assigned to company a and company b as a result taxpayer argues a deduction is appropriate for the portion of the tax_sharing_payments it repaid to the purchasers taxpayer however misreads the private letter rulings the letter rulings merely provide that once company a or company b has included in its earnings_and_profits the assigned income from the purchasers distributions from company a or company b to taxpayer are not an additional item_of_income to taxpayer because the distributions represent amounts previously included in taxpayer group’s earnings_and_profits the only scenario in which taxpayer would be entitled to a deduction for the returned portion of the tax_sharing_payments is if taxpayer’s group had reported the tax_sharing_payments themselves as a separate item_of_income this issue was not addressed in the private letter rulings and in fact taxpayer’s group did not report the tax_sharing_payments as income taxpayer also argues that the recent decision in doyon v united_states nos and u s app lexis fed cir rev’g 37_fedclaims_10 and 42_fedclaims_175 reh’g req’d no 94-1074t date supports its position in doyon the court_of_appeals held that e of the tax_reform_act_of_1984 which provides that no provision of the internal_revenue_code or principle of law shall apply to deny the benefit or use of losses of native corporations was violated by requiring tax_sharing_payments generated by loss sales transactions to be included in book income for alternative_minimum_tax purposes first the holding in doyon is not applicable to the facts in the instant case because doyon addresses only the propriety of reporting tax_sharing_payments in alternative_minimum_taxable_income even assuming this holding would apply to regular taxable_income the issue in the instant case is not whether the tax_sharing_payments are includible in income but instead whether taxpayer can deduct a portion of the tax_sharing_payments that it never reported in income thus our conclusion does not conflict in any way with the holding in doyon further our conclusion does not in any sense deprive taxpayer of the use or benefit of any portion of its losses to the contrary taxpayer received full compensation_for the sale of its tax losses and was not required to pay any federal tax on the sales proceeds finally however we note that the payments from the escrow accounts to purchaser a and purchaser b included interest in addition to returning a portion of the tax_sharing_payments purchaser a received dollar_figurer including interest from escrow a and purchaser b received dollar_figures including interest from escrow b of the total dollar_figuret deduction taken by taxpayer dollar_figurec was a return of a portion of the tax_sharing_payments to the purchasers while dollar_figured represented interest on those amounts under the agreements with the purchasers in the case of a spring back of assigned income to the purchasers taxpayer was required to reimburse the purchasers a portion of the tax_sharing_payments u cents for every one dollar of the spring back amount plus interest at the overpayment rate for federal_income_tax under sec_6611 and sec_6621 the interest that was paid from the escrow accounts to the purchasers constitutes an expenditure by taxpayer for interest on the returned portion of the tax_sharing_payments this interest was a true expenditure for taxpayer it was in addition to and based on the portion of the tax sharing payment that was returned to the purchasers in contrast to the return of the tax_sharing_payments the payment by taxpayer of interest on those payments constitutes an expense which is deductible_interest under sec_163 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
